Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 1 of 13 PageID 3201




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


      HEALTHPLAN SERVICES, INC.,

              Plaintiff,

                             v.
                                                        Case No. 8:18-CV-02608-SDM-AAS
      RAKESH DIXIT, ET AL.

              Defendants.


                                       PROTECTIVE ORDER

             This protective order (“Order”) is entered on the date noted below, and effective as of

     November 1, 2018 (“Effective Date”).

             1.       The Parties have represented that they, and potentially third parties, will be

     producing documents and providing testimony and other information involving trade secrets

     or confidential research and development or commercial information, the disclosure of which

     is likely to cause harm to the party producing such information.

             2.       Definitions:

             a.       “Party” means a named party in this case. “Person” means an individual or an

     entity. “Recipient” means a Person who receives information via the discovery process in this

     case.

             b.       “Litigation” means the above captioned case, Healthplan Services, Inc. v.

     Rakesh Dixit, an individual, Feron Kutsomarkos, an individual, E-Integrate, Inc., a Florida

     corporation, Knowmentum, Inc., a Florida corporation, and Media Shark Productions, a




                                                    1
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 2 of 13 PageID 3202




     Florida corporation, pending in the United States District Court for the Middle District of

     Florida, Tampa Division, and any related actions or appeals therefrom.

            c.        “Confidential” information is information concerning a Party’s or a Person’s

     business operations, processes, and technical and development information within the scope

     of Rule 26(c)(1)(G), the disclosure of which is likely to harm that Party’s or Person’s

     competitive position, or the disclosure of which would contravene an obligation of

     confidentiality to a third person or to a Court. Confidential Information further includes

     personally sensitive information protected by state and federal law, regulation or rule.

            d.        “Highly Confidential – Attorney’s Eyes Only” information is information

     within the scope of Rule 26(c)(1)(G) that constitutes business or technical trade secrets or plans

     more sensitive or strategic than Confidential information, the disclosure of which is likely to

     significantly harm that Party’s or Person’s competitive position, or the disclosure of which

     would contravene an obligation of confidentiality to a third person or to a Court, including

     particularly sensitive confidential information that a Party or Person believes in good faith

     cannot be disclosed to a Recipient without threat of injury because such information contains

     trade secret or other proprietary or commercially sensitive information.

            e.        “Highly Confidential – Computer Code” information is any source code

     (including comments contained therein), human-readable programming language text that

     defines software, firmware, or electronic hardware descriptions, object code, Register Transfer

     Level (“RTL”) files, Hardware Description Language (“HDL”) files, or other hardware

     description language, live data (i.e. data as it exists residing in a database or databases), or

     pseudo-source-code (i.e., a notation resembling a programming language but not intended for



                                                     2
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 3 of 13 PageID 3203




     actual compilation, which usually combines some of the structure of a programming language

     with an informal natural-language description of the computations to be carried out) the

     disclosure of which is likely to significantly harm that Person’s competitive position, or the

     disclosure of which would contravene an obligation of confidentiality to a third person or to a

     court.

              f.     Information is not Confidential, Highly Confidential – Attorney’s Eyes Only,

     or Highly Confidential – Computer Code if it is disclosed in a printed publication, is lawfully

     within the public domain, was known to the Recipient without obligation of confidentiality

     before the designating Party or Person disclosed it, or is or becomes known to the Recipient

     by means not constituting a breach of this Order or other obligation.

              3.    Designation of Information as Confidential, Highly Confidential – Attorney’s
                    Eyes Only, or Highly Confidential – Computer Code:

              a.     A    designation of information as Confidential, Highly Confidential –

     Attorney’s Eyes Only, or Highly Confidential – Computer Code means that the Party or Person

     believes in good faith, upon reasonable inquiry, that the information qualifies as such.

              b.     A document or thing is designated as Confidential, Highly Confidential –

     Attorney’s Eyes Only, or Highly Confidential – Computer Code when it is clearly and

     prominently marked       or   otherwise   designated    as   “CONFIDENTIAL,”         “HIGHLY

     CONFIDENTIAL – ATTORNEY’S EYES ONLY,” or “HIGHLY CONFIDENTIAL –

     COMPUTER CODE.”           A Party or Person may make documents or things containing

     Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

     Code information available for inspection and copying without designating them as

     confidential without forfeiting a claim of confidentiality, so long as the designating Party or


                                                    3
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 4 of 13 PageID 3204




     Person causes copies of the documents or things to be marked as Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code at the time they

     are provided to the Recipient.

            c.        A Party or Person designates information in deposition testimony as

     Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

     Code by stating on the record at the deposition that the information is Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code or by advising

     the opposing Party and the stenographer and videographer in writing, within twenty-one (21)

     calendar days after receipt of the final deposition transcript, that the information is

     Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

     Code. All deposition testimony will be treated as Highly Confidential – Attorney’s Eyes Only

     until the expiration of the 21-day period for designation of confidentiality. If a Person present

     at a deposition is not authorized under this Protective Order to receive Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code information to

     be disclosed by counsel or the witness at the deposition under the terms of this Protective

     Order, that Person shall leave the deposition room while such information is being disclosed

     or used during the deposition.

            d.        A Party’s or Person’s failure to designate information as Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code at the time of

     production or within the 21-day deposition designation period does not constitute forfeiture of

     a claim of confidentiality as to any information, document, thing, interrogatory answer,

     admission, pleading or testimony so long as such designation is made in a timely manner once



                                                    4
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 5 of 13 PageID 3205




     the Party or Person realizes and reasonably determines that such designation is appropriate.

            e.        A Person who has designated information as Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code may withdraw

     the designation by written notification to all Parties in the case.

            f.        If a Party disputes a designation of information as Confidential, Highly

     Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code, the Party shall

     notify the Party or Person that designated the information as confidential. The written notice

     shall provide the basis for the dispute, identifying the specific document[s] or thing[s] as to

     which the designation is disputed and propose a new designation for such materials. The Party

     and the designating Party or Person shall then meet and confer to attempt to resolve the dispute

     without involvement of the Court. If they cannot resolve the dispute, the proposed new

     designation shall be applied twenty-one (21) calendar days after notice of the dispute, unless

     within that 21-day period, the designating Party or Person files a motion with the Court to

     maintain the original designation. The designating Party or Person bears the burden of proving

     that the information is properly designated as Confidential, Highly Confidential – Attorney’s

     Eyes Only, or Highly Confidential – Computer Code. The information shall remain subject to

     the original designation until the Court rules on the dispute. A Party’s failure to contest a

     designation of information as Confidential, Highly Confidential – Attorney’s Eyes Only, or

     Highly Confidential – Computer Code is not an admission that the information was properly

     designated as such, nor is a Party under any obligation to challenge designations within a set

     period of time after production.

            4.      Use and Disclosure of Confidential, Highly Confidential – Attorney’s Eyes
                    Only, or Highly Confidential –Computer Code information:


                                                      5
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 6 of 13 PageID 3206




             a.        Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

     Confidential – Computer Code information may be used only in connection with the Litigation,

     and not for any other purpose, including any proceedings before the United States Patent and

     Trademark Office and/or any foreign proceedings.

             b.        Control and distribution of all information protected by this Protective Order

     shall be the responsibility of the attorneys of record and any Party or Person having possession,

     custody, or control of such information pursuant to this Protective Order.

             c.        Absent written permission from the designating Party or Person, or further

     Order by the Court, the Recipient may not disclose Confidential information to any Person

     other than the following: (i) a Recipient Party’s outside litigation counsel of record, including

     necessary paralegal, secretarial and clerical personnel assisting such counsel; (ii) in-house

     counsel of a Party whose primary job responsibility is to handle legal matters for the Party;

     (iii) no more than two (2) employees of a Party directly involved in the Litigation and whose

     access to the information is reasonably required to supervise, manage, or participate in this

     case; (iv) stenographers and/or videographers, and personnel assisting the stenographers and/or

     videographers; (v) experts, consultants, including trial consultants and survey or mock jury

     participants, and their respective staffs; (vi) the Court and personnel assisting the Court; (vii)

     entities selected by the disclosing party and retained by the Recipient for the purpose of

     document hosting and processing; and (viii) any other person with the prior written consent of

     the designating Person. Prior to disclosing information subject to this Protective Order to any

     Person identified in categories 4(c)(ii), (iii), (v), (vii), and (viii) above, and subject to the further

     conditions identified in 4(e) below, the Person must review the Protective Order and agree to


                                                        6
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 7 of 13 PageID 3207




     be bound by the provisions of the Protective Order by signing a copy of Appendix A, which

     signature shall be maintained by counsel for the Recipient. Notwithstanding the foregoing,

     Persons identified in categories 4(c)(ii) and (iii) may only have access to the following

     categories of Confidential Information: (a) Confidential Information either already filed under

     seal with the Court or included for review with draft pleadings prepared by Persons in category

     4(c)(i), (b) Confidential Information contained in expert reports, and (c) Confidential

     Information disclosed in written discovery responses, including any mandatory disclosures

     such as infringement and invalidity contentions.

             d.        Absent written permission from the designating Party or Person or further

     order by the Court, the Recipient may not disclose Highly Confidential – Attorney’s Eyes Only

     information to any Person other than those identified in paragraph 4(c)(i), (iv), (v), (vi), (vii),

     and (viii). Prior to disclosing information subject to this Protective Order to any Person

     identified in categories 4(c) (v), (vii) and (viii) above, and subject to the further conditions

     identified in 4(e) below, the Person must review the Protective Order and agree to be bound

     by the provisions of the Protective Order by signing a copy of Appendix A, which signature

     shall be maintained by counsel for the Recipient. Further, absent written permission from the

     designating Party or Person, or further order by the Court, the Recipient may not disclose

     Highly Confidential – Computer Code information to any Person other than those identified in

     paragraph 4(c)(iv), (v), (vi), (vii), and (viii).

             e.        A Party may not disclose Confidential, Highly Confidential – Attorney’s Eyes

     Only, or Highly Confidential – Computer Code information to a technical or damages expert

     or consultant pursuant to paragraph 4(c) or 4(d) of this Protective Order until the Party



                                                         7
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 8 of 13 PageID 3208




     proposing to make the disclosure serves the designating Person with a written identification of

     the technical or damages expert or consultant along with a copy of his or her curriculum vitae

     that sets forth the full name of the expert or consultant and the city and state of his or her

     primary residence, the expert’s or consultant’s current employer(s), each Person or entity from

     whom the expert or consultant has received compensation or funding for work in his or her

     areas of expertise or to whom the expert has provided professional services, including in

     connection with a litigation, at any time during the preceding five years, and identifies (by

     name and number of the case, filing date, and location of court) any litigation in which the

     expert or consultant has offered expert testimony, including through a declaration, report, or

     testimony at a deposition or trial, during the preceding five years. If the designating Person

     has good cause to object to the disclosure (which does not include challenging the

     qualifications of the expert or consultant), it must serve the Party proposing to make the

     disclosure with a written objection within ten (10) calendar days after service of the

     identification. Unless the Parties resolve the dispute within ten (10) calendar days after service

     of the objection, the designating Person must move the Court promptly for a ruling, and the

     Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer

     Code information may not be disclosed to the expert or consultant without the Court’s

     approval.

            f.        Notwithstanding paragraphs 4(a), (c), (d), and (e), information subject to this

     Protective Order may be disclosed on a confidential basis and only for purposes of the

     Litigation to: (i) any employee of the designating Party or Person who had access to the

     information as part of the ordinary course of his or her employment; (ii) the author of the



                                                     8
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 9 of 13 PageID 3209




     information; and (iii) any Person, whether or not affiliated with the designating Party, who is

     identified in the document as a recipient of the information.

            g.       A Party who wishes to disclose Confidential, Highly Confidential –

     Attorney’s Eyes Only, or Highly Confidential – Computer Code information to a Person not

     authorized under paragraph 4(c), (d), (e), or (f) must first make a reasonable attempt to obtain

     the designating Person’s permission. If the Party is unable to obtain permission, it may move

     the Court to obtain permission.

            5.       Highly Confidential – Computer Code information: Human-readable

     computer program code files and object code, as well as hardware may be made available only

     for inspection, not produced, as provided for in a separate Order regarding the inspection of

     computer code to be entered into by the Parties, and shall be designated as “Highly Confidential

     – Computer Code.”

            6.       Inadvertent Disclosure: Inadvertent disclosures of information protected by

     the attorney‐client privilege or the work product doctrine shall be handled in accordance with

     Federal Rule of Evidence 502. Information unintentionally produced or disclosed without

     designation as Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

     Confidential – Computer Code information may be retroactively designated in the same

     manner and shall be treated appropriately from the date written notice of the designation is

     provided to the Recipient.

            7.       Filing Under Seal With The Court:

            a.       This Protective Order does not, by itself, authorize the filing of any document

      under seal. No party shall file a document under seal without first having obtained an order



                                                    9
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 10 of 13 PageID 3210




      granting leave to file under seal on a showing of particularized need. A Party wishing to file

      under seal a document containing information it has designated as Confidential, Highly

      Confidential – Attorney’s Eyes Only, or Highly Confidential – Computer Code, the Party

      must move the Court, consistent with Local Rules of the Court for permission to file the

      document under seal.

            b.       If a Party wishes to file in the public record a document that another producer

      has designated as Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

      Confidential – Computer Code, the Party shall provide at least five (5) business days advance

      written notice to the producer of the document so that the producer may move the Court to

      require that the document be filed under seal. If within five (5) business days of receiving

      such notice the producer moves the Court for permission for the document to be filed under

      seal, the Party wishing to file the document shall file the document under seal unless the

      Court denies the producer’s motion prior to the time that the document is filed. The producer

      of the document shall also within the aforementioned five (5) business day period provide

      the Party with a public-record version of the document that redacts any Confidential, Highly

      Confidential – Attorney’s Eyes Only, Highly Confidential – Computer Code information

      such that the redacted version of the document may be filed in the public record.

            8.       Document Disposal: Upon the conclusion of the Litigation, each Party must

     return to the designating Party or Person all documents and copies of documents containing

     the designating Person’s Confidential, Highly Confidential – Attorney’s Eyes Only, or Highly

     Confidential – Computer Code information, and must destroy all notes, memoranda, or other

     materials derived from or in any way revealing Confidential, Highly Confidential –



                                                   10
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 11 of 13 PageID 3211




     Attorney’s Eyes Only, or Highly Confidential – Computer Code information. Alternatively,

     the Party may destroy all documents and copies of documents containing Confidential, Highly

     Confidential – Attorney’s Eyes Only, and Highly Confidential – Computer Code information.

     The Party returning or destroying Confidential, Highly Confidential – Attorney’s Eyes Only,

     or Highly Confidential – Computer Code information must promptly certify in writing its

     compliance with the requirements of this paragraph. Notwithstanding the requirements of this

     paragraph, a Party and its counsel may retain one complete set of all documents filed with the

     Court, remaining subject to all requirements of this Protective Order.

            9.        Effect on Party’s Use of Its Own Information: Nothing in this Protective

     Order shall restrict any Party to the Litigation or its attorneys from disclosing or using, in any

     manner and for any purpose, its own Confidential, Highly Confidential – Attorney’s Eyes

     Only, or Highly Confidential – Computer Code information.

            10.       Amendments by the Parties: The Parties may seek to amend this Protective

     Order by filing a joint stipulation identifying the modification.

            11.       Survival of Obligations:      This Protective Order’s obligations regarding

     Confidential, Highly Confidential – Attorney’s Eyes Only, and Highly Confidential –

     Computer Code information survive the final disposition of the Litigation until a Party agrees

     otherwise in writing or a court order otherwise directs. “Final disposition,” as used in this

     Protective Order, shall be deemed to be the later of (1) dismissal of all claims and defenses in

     the Litigation, with or without prejudice; and (2) final judgment herein after the completion

     and exhaustion of all appeals, rehearings, remands, trials, or reviews of the Litigation,

     including the time limits for filing any motions or applications for extension of time pursuant



                                                    11
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 12 of 13 PageID 3212




     to applicable law.


     Date: May 10, 2019




     _____________________________
     Amanda Arnold Sansone
     United States Magistrate Judge




                                         12
Case 8:18-cv-02608-SDM-AAS Document 99-2 Filed 05/10/19 Page 13 of 13 PageID 3213




                                             APPENDIX A

                      ACKNOWLEDGMENT AND ORDER TO BE BOUND
                              BY PROTECTIVE ORDER

             I,                                           ,     [print   or   type   full   name],   of

      _______________ [print or type full address], declare under penalty of perjury that I have

      read in its entirety and understand the Protective Order that was entered by the parties in the

      case of Healthplan Services, Inc. v. Rakesh Dixit, an individual, Feron Kutsomarkos, an

      individual, E-Integrate, Inc., a Florida corporation, Knowmentum, Inc., a Florida

      corporation, and Media Shark Productions, a Florida corporation, pending in the United

      States District Court for the Middle District of Florida, Tampa Division, Case No. 8:18-cv-

      02608-SDM-AAS. I agree to comply with and be bound by all the terms of the Protective

      Order, and I understand and acknowledge that failure to so comply could expose me to

      sanctions and punishment in the nature of contempt. I solemnly promise that I will not

      disclose in any manner any information or item that is subject to the Protective Order to any

      person or entity except in strict compliance with the provisions of this Order.

             I further agree to submit to the jurisdiction of the United States District Court for the

      Middle District of Florida for the purpose of enforcing the terms of this Protective Order,

      even if such enforcement proceedings occur after termination of this action.


             This          day of                     , 2019.



                                                 Signature



                                                    13
